DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is directed to a system claim, but the limitations of claim 4 are directed to method steps. Which makes claim 4 indefinites. The examiner suggests the Applicant to add “the operations further comprising”, to overcome the 112 rejection.
Claim 18 is directed to a computer-readable media claim, but the limitations of claim 18 are directed to method steps. Which makes claim 18 indefinites. The examiner suggests the Applicant to add “the operations further comprising”, to overcome the 112 rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lan et al. (US 2019/0152490 A1) in view of Xiao et al. (US 2018/0141544 A1).
As to claims 1 and 17, Lan discloses a system/computer-readable media comprising: one or more processors (para. 0005); and one or more non-transitory computer-readable media (para. 0005) storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the system to perform operations comprising: receiving state data (para. 0006) associated with an object in an environment proximate a vehicle, the state data comprising a heading uncertainty (para. 0022), a velocity uncertainty (para. 0022), and a probability (para. 0035) the object is following a path; determining, based at least in part on the heading uncertainty and the path, a first potential path of the object and a second potential path of the object, the first potential path associated with a first probability that the object follows the first potential path and the second potential path associated with a second probability that the object follows the second potential path (para. 0035, 0073); receiving a trajectory of the vehicle (para. 0027); determining, based at least in part on the trajectory of the vehicle and the velocity uncertainty, a first intersection point between the trajectory and the first potential path and a second intersection point between the trajectory and the second potential path (para. 0027, 0082-0083); and controlling (para. 0083), based at least in part on the intersection probability, the vehicle in the environment. Lan does not explicitly disclose determining, based at least in part on the first probability, the second probability, and the velocity uncertainty, an intersection probability between the vehicle and the object at either the first intersection point or the second intersection point. However, Xiao teaches determining, based at least in part on the first probability, the second probability, and the velocity uncertainty, an intersection probability between the vehicle and the object at either the first intersection point or the second intersection point (para. 0027-0029, 0129-0136). Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Lan with Xiao to an intersection probability between the vehicle and the object at either the first intersection point or the second intersection point. This would allow the system to determine the highest probability intersection point between the vehicle and the object, so the vehicle can be controlled to avoid collision with the object.
As to claims 2, 6 and 20, Lan further discloses wherein the object is a first object and further comprising: detecting a second object (para 0005), the second object associated with second state data, second heading uncertainty, and second velocity uncertainty (para. 0006); determining, based at least in part on the second state data, a third path of the second object and a fourth path of the second object, the third path associated with a fourth probability and the fourth path associated with a fifth probability (para. 0035, 0058, 0064, 0073, 0079); and Xiao teaches determining, based at least in part on the fourth probability the fifth probability, a second intersection probability between the vehicle and the second object (para. 0027-0029, 0129-0136); and determining the second intersection probability is less than or equal to a threshold probability, wherein controlling the vehicle is independent of the second object (para. 0146, 0155).
As to claim 3, Lan further discloses wherein determining the first and second potential paths comprise: determining, based at least in part on the heading uncertainty, a distribution of paths about the path; and determining, as the first and second potential paths, two paths from the distribution of paths (para. 0018, 0028-0036).
Claims 4-5, 7-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lan and Xiao, as applied to claims 1, 6 and 17 above, further in view of Nister et al. (US 2019/0243371 A1).
As to claims 4, 8 and 18, Lan and Xiao do not explicitly teach determining, based at least in part on a minimum velocity, a first time associated with the object and the vehicle being in a collision region; and determining, based at least in part on a maximum velocity, a second time associated with the object and the vehicle being in the collision region, wherein determining the intersection probability comprises determining that a current velocity of the object is between the minimum velocity and the maximum velocity. However, Nister teaches determining, based at least in part on a minimum velocity, a first time associated with the object and the vehicle being in a collision region (para. 0102-0104, max/min braking profile); and determining, based at least in part on a maximum velocity, a second time associated with the object and the vehicle being in the collision region (para. 0102-0104, max/min braking profile), wherein determining the intersection probability comprises determining that a current velocity of the object is between the minimum velocity and the maximum velocity (para. 0052). Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Lan and Xiao with Nister to to determine a current velocity to determine intersection probability. This would allow the system to determine the highest probability intersection point between the vehicle and the object, so the vehicle can be controlled to avoid collision with the object.
As to claims 5, 10 and 19, Nister further teaches the velocity uncertainty is based at least in part on a time to intersection and one or more of a position uncertainty or an acceleration uncertainty (para. 0081).
As to claim 7, Lan further teaches receiving state data associated with the first object; determining, based at least in part on the state data, an uncertainty value associated with at least one of: a position of the first object, a heading of the first object, an acceleration of the first object, or a trajectory of the vehicle, and wherein determining the first intersection probability is based at least in part on the uncertainty value (para. 0022, 0054).
As to claim 11, Lan further teaches wherein the first set of paths is determined based at least in part on a heading uncertainty associated with the first object (para. 0022, 0054).
As to claim 12, Lan further teaches wherein the first set of paths and the second set of paths are received from a machine learning model implementing a machine learning algorithm (para 0096-0103).
As to claim 13, Xiao further teaches inputting the first intersection probability, the second intersection probability, and information about at least one of the first object or the second object into a model; receiving, from the model, an indication of an amount of computational processing to dedicate to first object or the second object (para. 0035, 0058, 0064, 0073, 0079).
As to claim 14, Xiao further teaches comprising: inputting the first intersection probability, the second intersection probability, and information about at least one of the first object or the second object into a model; receiving, from the model, an indication to apply a different level of computational processing to the first object relative to the second object (para. 0035, 0058, 0064, 0073, 0079);.
As to claim 15, Lan further teaches wherein determining the first intersection probability is based at least in part on a velocity of the first object (para. 0022, 0023).
As to claim 16, Lan further teaches wherein the path of the first set of paths represents a substantially straight line (Fig. 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CE LI . LI
Examiner
Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661